 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.M.C. Mining, Inc. and David N. Adair and JamesPierce. Cases 27-CA-4919 and 27-CA-5317March 13, 1978DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVELAW JUDGEBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn August 16, 1977, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, Respondentfiled a brief in support of the Decision of theAdministrative Law Judge, and Intervenor GeneralExploration Company filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to remand Case 27-CA-4919to permit the introduction of additional evidenceupon which to reevaluate certain credibility resolu-tions and, having found that the General Counselestablished a prima facie case in Case 27-CA-5317,to overrule the granting of Respondent's motion todismiss in that case and remand to permit Respon-dent and Intervenor the opportunity to presentcounterevidence.In Case 27-CA-4919 the General Counsel allegesthat Supervisor Adair was discharged in violation ofSection 8(a)(1) of the Act for registering a safetycomplaint on behalf of his work crew with theColorado State Department of Natural Resources,Division of Mines. Essentially, the AdministrativeLaw Judge credited Respondent's testimony that thedecision to discharge Adair was made prior to thefiling of the safety complaint and therefore foundthat the discharge was not causally related to thesafety complaint. Thus, Respondent's manager ofoperations, Shaver, testified that on Wednesday,April 21, 1976,1 a decision was made to terminateAdair effective Friday, April 23. Shaver explainedthat the discharge was not actually effectuated untilTuesday, April 27, the day after the safety inspectionby the Division of Mines, because Adair was not atwork on Friday, April 23. Adair testified in rebuttalthat he was in fact at work on Friday, April 23.' Unless otherwise indicated all dates herein refer to 1976.2 On remand the Intervenor should be afforded the opportunity toparticipate fully in the hearing.235 NLRB No. 5The General Counsel's exceptions and brief raisesubstantial questions concerning the credibility ofRespondent's key witness, Shaver. Clearly, a cruciallink in Shaver's version of the events leading up tothe Adair discharge is his assertion that Adair wasdischarged the day after the safety inspection be-cause he was absent from work on the previousFriday when it had been initially decided that he wasto be discharged. In this connection, Adair deniedthat he was absent from work on Friday, April 23,and at the hearing the General Counsel requestedproduction of timecards to resolve this disputedfactual issue. The Administrative Law Judge in hisDecision stated that the General Counsel's requestfor production of timecards was withdrawn in an off-the-record discussion, a finding to which the GeneralCounsel specifically excepts. The AdministrativeLaw Judge also found that Respondent was willingto produce these records, a finding totally unsupport-ed by the record. Obviously, the timecards are thebest evidence of whether Adair was at work on April23, and a finding that Adair was in fact absent onthat date is crucial to support Respondent's allegedreason for failing to implement its asserted decisionto discharge him then because he was not at themine. Having concluded that the Administrative LawJudge's finding that Adair was absent from work onApril 23 is not supported by the record, we furtherconclude that this finding constituted prejudicialerror. Accordingly, we shall remand the proceedingto the Administrative Law Judge to permit theparties2to introduce any evidence relevant toAdair's discharge and to reevaluate credibility reso-lutions in light of the evidence adduced on remand.In Case 27-CA-5317 the General Counsel allegedthat Supervisor Pierce was discharged in violation ofSection 8(a)(4) and (1) of the Act for giving testimo-ny on behalf of Adair in Case 27-CA-4919. TheAdministrative Law Judge granted Respondent'smotion to dismiss following the presentation of theGeneral Counsel's case-in-chief. Essentially, the Ad-ministrative Law Judge credited the testimony ofRespondent's manager of operations, Shaver,3overthe testimony of alleged discriminatee Pierce andconcluded that the complaint should be dismissed forevidentiary insufficiency. To the contrary, we findthat a prima facie case has been made out and that aremand for further hearing is warranted.We do not agree with the Administrative LawJudge that Pierce's testimony was inherently incredi-ble. Furthermore, since substantial questions havebeen raised regarding the credibility of Shaver'stestimony in Case 27-CA-4919, we conclude that it3 Shaver, Respondent's manager of operations, was called as an adversewitness by the General Counsel.28 C.M.C. MINING, INC.would be premature to accept his testimony withoutfirst reevaluating the credibility of his testimony inthat case and considering the impact of that reevalu-ation in this case.In addition, we note apparent inconsistencies intestimony concerning events surrounding Pierce'sdischarge which raise the question whether theasserted reasons for his discharge were pretextual.Accordingly, we shall overrule the granting of Re-spondent's motion to dismiss and remand Case 27-CA-5317 for further hearing in order to permitRespondent and Intervenor to present counterevi-dence.ORDERIt is hereby ordered that the record in the proceed-ing be, and it hereby is, reopened and that a furtherhearing be held before Administrative Law JudgeJames M. Kennedy with respect to both Case 27-CA-4919 and Case 27-CA-5317, for the purpose oftaking testimony and receiving evidence from theparties, consistent with our decision herein.IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for Region 27 forthe purpose of arranging such further hearing, andthat said Regional Director be, and he hereby is,authorized to issue notice thereof.IT IS FURTHER ORDERED that, upon conclusion ofsuch further hearing, the Administrative Law Judgeshall prepare and serve on the parties a decisioncontaining credibility resolutions, findings of fact,conclusions of law, and recommendations to theBoard; and that, following service of such decisionon the parties, the provisions of Section 102.46 of theBoard's Rules and Regulations, Series 8, as amended,shall be applicable.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Case27-CA-4919 was heard before me at Grand Junction,Colorado, on March 15, 1977, pursuant to a complaintissued by the Regional Director for Region 27 of theNational Labor Relations Board on October 29, 1976,based upon a charge filed by David N. Adair (herein calledAdair) on May 14, 1976. After that hearing closed, JamesPierce (herein called Pierce), who had appeared as awitness on behalf of the General Counsel in Case 27-CA-I Mr. Kothe also entered an appearance on behalf of Respondent andserved as cocounsel to Mr. Kane for that purpose.2 The General Counsel limited his response to legal argument, assertinghis belief that the Notice To Show Cause was not directed to factual orcredibility issues. Such a conclusion on his part was unwarranted asRespondent's motion principally relied on the facts. it was the Intervenorwho principally argued the law. Moreover, I had earlier denied a similarmotion raising the same question of law. Consequently, I am puzzledregarding the General Counsel's action here and regard it as unfortunate4919, filed the charge in Case 27-CA-5317 on April II,1977, amending it on April 13, 1977, alleging he had beendischarged because of testimony he gave during thehearing in Case 27-CA-4919. On May 12, 1977, theRegional Director issued a complaint in Case 27-CA-5317(amended on May 13), and thereafter the General Counselmoved to consolidate both matters and to reopen thehearing. As no decision had been rendered in the first case,I granted the motion; and by my Order of May 23, 1977,the cases were consolidated, and the hearing resumed inGrand Junction on June 14 and 15, 1977. The reopenedhearing was limited to matters raised by the complaint inCase 27-CA-5317.At the outset of the resumed hearing a purportedpurchaser of Respondent, General Exploration Company,of Dallas, Texas, moved to intervene, assertedly to protectits interests as a possible successor to Respondent. In theabsence of opposition, I granted the motion. The Interve-nor's attorney, C. A. Kothe,l who had had less than aweek's notice of the resumed hearing, then moved tocontinue the matter to give him time to prepare. I advisedthe parties that a continuance would be in order, but,before granting it, I would require the General Counsel topresent his case-in-chief; and he did so, though he opposedthis procedure. Upon the conclusion of the GeneralCounsel's case-in-chief, both Respondent and the Interve-nor moved to dismiss both complaints. I denied themotions to dismiss insofar as they concerned Case 27-CA-4919, but took under advisement the motions to dismissCase 27-CA-5317. The matter was thereupon continued toJuly 12, 1977. By undated motion received on June 20,1977, the Intervenor filed a written supplement to its earlieroral motion to dismiss. On July 6, 1977, having reviewedthe record in Case 27-CA-5317, I issued a telegraphicnotice to the General Counsel directing him to show causein writing, by brief, or otherwise, by the close of businessJuly 22, 1977, why the motions to dismiss Case 27-CA-5317 should not be granted. The Order also permitted theother parties to file a written argument in support of theirrespective positions. Further, I ordered the hearing indefi-nitely postponed pending argument on the motions todismiss.Both the General Counsel and Respondent have filedbriefs in Case 27-CA-4919 which have been fully consid-ered. Moreover, the General Counsel filed his response 2tomy Notice To Show Cause in Case 27-CA-5317, andRespondent filed a brief in support of its motion todismiss.3This consolidated Decision will decide Case 27-CA-4919on its merits and Case 27-CA-5317 on the basis of whetheror not Respondent should be required to defend.that he did not see fit to argue the facts, for, as will be seen, my ruling onRespondent's motion to dismiss is based on factual conclusions. I believemy Notice To Show Cause was clear on the point. Certainly, Respondentunderstood it for its counsel argued both factual and legal matters.3 After being served with a copy of the General Counsel's response to myNotice To Show Cause, the Intervenor sought permission to file a response.As I had earlier advised the parties that responsive briefs would not beconsidered, I denied the Intervenor's motion. and the argument containedtherein has not been considered.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIssuesThe first case raises the question of whether or not DavidN. Adair, a statutory supervisor, was, on April 27, 1976,discharged because he called for and obtained a safetyinspection by the Colorado State Department of NaturalResources, Division of Mines, and, if so, whether or not theNational Labor Relations Act, as amended, protectsAdair's activity. The second case raises the question ofwhether or not Respondent is required to defend furtherthe General Counsel's case on his allegation that on April7, 1977, Respondent discharged James Pierce because ofthe testimony he gave before me on March 15, 1977, inCase 27-CA-4919.Upon the entire record of these cases, I make thefollowing:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent is, and has been at all material times, aColorado corporation with its principal office and place ofbusiness located in an area near Palisade, Colorado, knownas Cameo. At that location it operates a coal mine andrelated facilities. In the course and conduct of this businessit annually purchases and receives goods and materialsvalued in excess of $50,000 directly from points and placesoutside Colorado. Accordingly, I find that Respondent isnow, and has been at all material times, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICES IN CASE27-CA-4919A. The Participants and Background EvidenceRespondent opened its Cameo mine sometime in 1973.Its vice president and general manager is Charles Silengo.Silengo is one of the principal owners of the business and isin charge of its operations at Cameo. He is assisted byManager of Operations Larry Shaver, Mine Superinten-dent Nick Moschetti and Assistant Mine SuperintendentGary DeLuzio. During the period in question, April 1976,and for approximately I year prior to that, Moschetti wasnot principally engaged in supervising the mining opera-tion. Instead, he was in charge of the construction of anearby coal washing plant. During this period his normalmining supervisory duties were left to Shaver and DeLuzio.DeLuzio was in charge of the two crews, the day and thenight shifts, which were then being used. David Adair wasin charge of one of the crews. He was known variously assection foreman, unit foreman, or assistant foreman andhad held that job since February 1975. His crew consistedof eight employees, all engaged in various aspects ofunderground coal mining. These included operating thecontinuous miner, the mobile bridge carriers, and theconveyor belts and loaders, as well as utilizing the varioustraditional coal mining tools. In addition to actuallymining the coal, the crew was required by various state andFederal safety laws to prevent unsafe conditions fromarising and to correct them, if possible, if they did arise.This included washing the walls ("ribs"), inserting andtesting the torque on ceiling support bolts ("roof bolts"),and rock dusting (a means by which potentially explosivecoal dust is reduced to nonexplosive levels).Respondent's employees are not represented by anylabor organization.B. The Discharge of David AdairAdair is an experienced coal miner having had 35 years'mining experience, at least 20 of which included duties as aforeman. He is licensed as a foreman by the State ofColorado. Before becoming employed by Respondent,Adair had worked with and for Silengo on at least oneother mine in Colorado. He and Silengo have known eachother for many years. Although their relationship in thepast is not clear, Silengo testified without contradictionthat he hired Adair to work for Respondent in December1974 over the opposition of other officers in his firm. FromDecember 1974 through February 1975, Adair was a rank-and-file employee. In February 1975, he became a sectionforeman and held that position until his discharge on April27, 1976.In April 1976, two incidents occurred which have a directbearing on the issues in this case. The first occurred duringthe first week of April (either April 3 or 5) when the powercable to the continuous mining machine was severed inAdair's presence. The second occurred approximately aweek later when either the cab or the bucket of a loaderstruck the roof and loosened ("disturbed") the roof bolts.Although the roof bolt problem was promptly remedied,and the "roll" on the floor ("bottom") which had causedthe incident was "brushed down," the situation disturbedAdair. He believed the entry height of 6-1/2 feet (thevertical distance between the roof and the bottom) wasinsufficient because the height of the loader cabs was 6feet. He believed that the 6-inch clearance would againresult in a disturbance of the roof bolts, possibly withdisastrous results the next time.Accordingly, within 4 days to a week afterward, Adairdiscussed the subject with DeLuzio and Shaver. He pointedout to them that state law required there to be "adequateclearance" and asked DeLuzio for a decision on whether ornot the height of 6-1/2 feet was "adequate." DeLuzioresponded that he believed that 6-1/2 feet was adequate.Shaver concurred. As a result, management decided toleave the entry height at 6-1/2 feet.Believing he had received no satisfaction, on April 22,1976, Adair telephoned the Division of Mines to ask themto inspect the mine entry height. As a result of histelephone call on Monday, April 26, a state inspectorappeared at the mine and investigated his allegation.Although the inspector did not tell any managementrepresentative who had filed the complaint, it was notdifficult for Shaver to guess correctly that it had beenAdair, for only Adair had been vocal about that particularproblem. Indeed, Shaver candidly admitted suspecting thatAdair had made the complaint. Even though he immedi-ately suspected Adair, Shaver nonetheless asked the inspec-tor if the complainant was Adair. The inspector, followingthat agency's procedures, did not confirm Shaver's suspi-cions.30 C.M.C. MINING, INC.The inspector determined, in agreement with Respon-dent, that the entry clearance of 6-1/2 feet was adequateand on that day orally so advised Respondent's manage-ment. In his written report, filed on May 4, 1976, theinspector discussed the roof bolt incident in some detail,noting that the incident "did not create a dangerouscondition in this instance" but observed that had the roofbeen wholly dependent on the roof bolts a cave-in couldhave occurred. He repeated his conclusion that the entryclearance of 6-1/2 feet was adequate.On the day after the inspection, Tuesday, April 27, 1976,Adair was discharged. Adair had just switched from theday shift to the night shift and on the previous day hadundergone some oral surgery and had not worked onMonday night. On Tuesday morning he received a tele-phone call to report to the mine to see Shaver. He arrivedat the mine about 10 a.m. According to Adair, Shaver tookhim into Shaver's office and said, "What I am about to dois pretty hard. I am going to have to let you go." WhenAdair asked why, Shaver said, "Well, it is your conduct."Adair asked for an explanation, but Shaver simply said, "Itis just your conduct." At that point Shaver gave Adair hispaycheck, and Adair obtained his state mining licensecertificates. Adair recalled that, as he left, Shaver said, "I'llsay one thing. With your experience and your know-how,you won't have no trouble getting a job."Both Silengo and Shaver testified to the effect that Adairhad not been performing his foreman duties adequately forseveral months, and even before April they had discussedwhether or not Adair should be fired. Two of the reasonsfor this scrutiny were the manner in which he operated hissection (haphazard rib washing and rock dusting andseeming inability to keep his work area free from hazardssuch as hanging wires and debris)4and his displaying adisrespectful attitude toward DeLuzio. While much testi-mony concerned these two matters, it appears to me thatneither of them triggered his discharge. Indeed, it is fair tosay that while they undoubtedly contributed to the deci-sion to discharge Adair, absent the occurrence of anythingelse, Adair probably would not have been discharged whenhe was.According to Shaver, the "final act" was the incident inwhich the continuous mining machine power cable wassevered and his determination that Adair had lied aboutwho was responsible for the accident.The incident occurred approximately 20 minutes beforequitting time on either April 3 or 5, probably Monday,April 5. At that time Adair's crew was slightly shorthandedand consisted of Lloyd Waters, the miner operator, hishelper Mark Nicolite, and miner Dave Casey. Casey wasnot in the immediate area, having been sent to tighten roofbolts in another location. Waters was operating thecontinuous miner and was sitting in its cab. The miner isapproximately 30 feet long; the cab is located approximate-ly 20 feet behind the cutting head. Nicolite was standingnear the cutting head and was directing Waters by handsignals. Adair had stationed himself slightly behind Watersand approximately 8 to 10 feet to his right.4 All of these are constant problems in the mine. It is clear that Adair'screw attempted to control these matters but was not as efficient as the othercrew (as found in the testimony of lead mechanic John Steffan).The power cable, carrying approximately 1,000 volts,enters the mining machine on the right side next to the cab.It trails behind the machine for a long distance, runningback to the power source.According to Waters, he had just completed backing themachine up and moving it forward in order to obtain a newcutting angle. Before beginning to cut, he raised the rear ofthe machine with the "stab jack," a bracing device. Waterstestified that the stab jack severed the cable and endedproduction until repairs could be made.All of the witnesses agree that protection of the powercable is an extremely important part of the crew's job.Indeed, Shaver testified, and was confirmed by Waters,that the crew had been told that damaging the power cablewas misconduct so severe that it could result in discharge.5Moreover, there is no question that the individual standingin Adair's position was responsible for protecting the cable.Indeed, the others could not constantly do so, being intenton machine operation.However, Adair refused to take any responsibility. Hetestified he was not responsible for the damage, contendingthat it was the miner helper's responsibility. Yet, he haddirected the helper, Nicolite, to guide the cutting head, andhad stationed himself in a position convenient to observethe cable. Even so, he contended that, despite his favorableposition, he could not see the cable because it was under alarge accumulation of water. Waters and Shaver bothtestified that, when they looked under the machine imme-diately after the cable was cut, no pool of water covered thecable; and, although the bottom was damp, the cable wasclearly visible.As the incident occurred shortly before quitting time, thecrew left the mine and went to the change house. At thatmoment Shaver was in the service shop and learned fromone of the electricians that they were going into the mine torepair the cable. Shaver asked what had happened to it andlearned it had been cut. He immediately went to thechange house and asked Adair what had occurred. Shavertestified that Adair told him he couldn't see the cable.When Shaver asked Adair why not, Adair replied, "I wason the opposite side of the miner." Shaver testifiedconvincingly there was no doubt in his mind that Adairhad told him he could not see the cable because he was onthe other (left) side of the miner. It is clear from thetestimony of everyone, including Adair, it would beunlikely, though possible, that anyone would have been onthe left side of the miner because it was so close to the leftrib. Nonetheless, Shaver testified that he is absolutelycertain that Adair told him that he was on the "other" side.At about that time Waters, who was also in the changehouse, heard some other employees say Adair had toldShaver he was on the left side of the machine. Knowingthat to be false and believing Adair's denial of responsibili-ty could result in his losing his job, Waters ran after Shaverto tell him his version of the incident. Both Waters andShaver agree that Waters caught Shaver at the mineentrance and told Shaver where everyone was located atthe time of the incident. According to Shaver, Waters toldI Lesser accidents, such as nicking the cable, had not resulted indischarge. However, an employee who had improperly connected the cablewas discharged.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim "Larry, Dave [Adair] is lying to you." Shaver,however, was skeptical and did not immediately acceptWaters' version. It was not until Shaver actually saw themachine's location and the severed cable that he concludedAdair might be lying. On the following day he askedNicolite his version of what had happened and learned thatNicolite's version was consistent with Waters'. Approxi-mately 4 days later (about April 9) he spoke to Casey andlearned that Casey was not present. Having fully investi-gated the circumstances of the accident, he concluded thatAdair had indeed been derelict and lied to him aboutwhere he was standing at the time of the incident.Shaver said he then had a series of 8 to 10 conversationswith Silengo, attempting to persuade Silengo to fire Adair.Silengo was reluctant to do so,6but after Shaver continuedto persist, citing Adair's other shortcomings, noted, infra,he decided to discharge Adair.Shaver testified that the decision to discharge Adair wasactually made on Wednesday, April 21, and Adair wouldbe permitted to work to the end of the week so that Friday,April 23, would be Adair's last day. Silengo testified thaton April 23 he was scheduled to be away from the mine forseveral days and, before he left, he specifically remindedShaver to fire Adair that day.7However, according toShaver, Adair did not appear for work on Friday, April 23,and so was not then discharged. Adair, on rebuttal,testified he was at work on Friday, April 23.8 The nextbusiness day, the following Monday, Adair was off becauseof oral surgery. That day, of course, was the day theinspector appeared to investigate Adair's complaint.Because Adair had not appeared as expected, Shaverdecided to call him in on Tuesday morning. According toShaver, Adair's exit interview occurred as follows: Shavertold Adair that they had to let him go and Adair askedwhy. Shaver replied that it was "conduct not becoming asupervisor" and his attitude toward his immediate supervi-sor. He conceded he was not any more specific than that.On cross-examination, he testified that conduct unbe-coming a supervisor included both the manner in whichAdair ran his crew as well as several incidents involvingheated exchanges between Adair and DeLuzio.9He furthertestified that during the Adair exit interview he did not tellAdair the cable incident was one of the reasons for thedischarge. However, according to Shaver, approximately 4days later, Adair telephoned him and asked him to clarifythe reasons for his discharge. Shaver testified, "I told him6 Silengo's reluctance was undoubtedly because of his long associationwith Adair.7 I observed on the record that Silengo had a tendency to ramble whiletestifying. Even so, I did not find him to be an untrustworthy witness,though his testimony was difficult to follow.s Neither Respondent nor the General Counsel sought to place thetimecards in evidence. The General Counsel at one point during the hearingrequested production of those records and Respondent agreed to producethem. Later the General Counsel withdrew the request and chose to rely onAdair's rebuttal testimony. The discussion in which the General Counselwithdrew his request appears to have been off the record, for I have beenunable to find it, but I am certain it did occur. Because Respondent waswilling to produce the records, I shall draw no adverse inference; neithershall I conclude that they are unfavorable to the General Counsel becausehe chose to withdraw the request.9 DeLuzio testified to only two conversatioas with Adair which might becharacterized as conduct unbecoming a supervisor, though he did notconsider them to be too much out of line. The first, occurring in early 1976,everything from the condition of the section to washing theribs, proper rock dusting and the cable incident, etc."Shaver also said that during the telephone conversation,Adair asked Shaver if he had been fired because he hadcalled the inspector. Shaver testified he kind of chuckledand asked, "Did you call him?"At lunchtime on the day Adair was discharged, JimPierce, a member of Adair's crew who lived at the mine,learned of Adair's discharge from some other employees.They told him that a rumor was going around to the effectthat Adair had been fired for calling a mining inspector.Pierce then walked toward his trailer to get lunch. As hewalked by the parking lot next to the then-under-construc-tion wash plant, he saw Nick Moschetti eating lunch in hispickup truck. Pierce says he was accompanied by Caseyand Nicolite. Moschetti says Pierce was alone.10Pierce testified he asked Moschetti, "Well, what hap-pened to Dave Adair? Did he quit? Did he get canned orwhat happened?" According to Pierce, Moschetti replied,"He went to a mine inspector. ..and Chuck [Silengo] gotthe word and he said 'fire him.' " Pierce testified Moschettisaid that if he had his own mine he'd do the same thing,and either Casey or Nicolite said, "Gee, if that is all, wedon't have no protection here because if there is somethingunsafe going on, you might as well up and quit. You haveno protection."Moschetti testified a little differently. He saw Piercewalking back and forth in the parking lot, so he askedPierce what he was looking for. Pierce asked him, "Did youhear Adair got fired?" Moschetti answered, "No, whatfor?" Pierce then said, "Well, rumors are that he called aninspector and got fired." Moschetti asked, "Did Adair talkto Gary [DeLuzio] before he called this inspector?" Piercethen replied, "No, him and Gary don't get along so good."Moschetti then observed that Adair had said nothing tohim and he was certain Adair had not spoken to Shaver orSilengo either. That being so, Moschetti said, he wouldhave fired Adair too, for failing to go through companychannels.Pierce denied Moschetti's contention that he said Adairand DeLuzio didn't get along; that Moschetti mentionedAdair had said nothing to him and he was certain Adairhad said nothing to Shaver or Silengo, or that Moschettireferred to Adair's apparent failure to go through channels.After his discharge Adair applied for unemploymentcompensation insurance. Respondent opposed his claim,involved Adair's belief that water from some nearby abandoned worksmight flood the mine. DeLuzio showed Adair the map which showed thoseworks to be more than 600 feet away. Adair did not trust the map andinsisted upon a drill to test the mine. DeLuzio gave him a drill, but Adairnever used it. DeLuzio believed Adair's failure to use the drill was strangebehavior considering Adair's professed fear of flooding.The second conversation centered around the vertical clearance matter.At one point after Shaver and DeLuzio told Adair 6-1/2 feet was adequate,Adair again argued the point, somewhat heatedly, with DeLuzio in thechange house in the presence of employees. DeLuzio testified that he tried toavoid the argument and said little as Adair reiterated his complaint, onlytelling Adair he wasn't going to argue with him.While Shaver and Silengo testified they believed there were more of suchincidents, it is clear that each of these two qualifies as "conduct unbecominga supervisor" and were made in circumstances which could reasonably beinterpreted as an attempt to undermine DeLuzio.LO Neither Casey nor Nicolite was called as a witness.32 C.M.C. MINING, INC.and on May 14, 1976, Shaver wrote the state department oflabor and employment the following letter:This man was terminated from our works on April27, 1976, for reasons of conduct not becoming of asupervisor and insubordination.The work he did as unit foreman, was given guidelines to work by and he failed to follow these guidelines in a manner expected of a foreman or supervisor.When given guide lines to follow by his immediatesupervisor, he showed insubordination and disobedi-ence toward the guide lines.Adair denies that Shaver, during the postdischargetelephone conversation, ever mentioned the cable incident.He testified that the first time he learned Respondentblamed him for the cable incident was at the unemploy-ment compensation hearing on June 22. Moreover, he said,that was the first occasion in which he learned theCompany had accused him of lying about the incident.At the unemployment hearing on June 22 there werethree witnesses. Shaver testified first, Adair testified sec-ond, and Pierce testified third. During the hearing Adairtestified with regard to the cable incident that the cable wasburied under water. Shaver had already testified aboutother matters and was not recalled to rebut that point.C. Conclusions1. Factual analysisThe first question which must be decided is whether ornot the General Counsel has proven that Respondentdischarged Adair because he made a safety complaint tothe Division of Mines. While the question is not free fromdoubt, I conclude that the preponderance of the evidencefavors Respondent. I find credible Shaver's assertion thatthe decision to discharge Adair was made on April 21 withthe expectancy of carrying it out on April 23. As thisoccurred prior to the appearance of the state mininginspector, I find his visit had no bearing on Respondent'sdecision to discharge Adair.It is true, however, that the timing of the discharge issuspicious and certainly Moschetti's statement that Adairshould have been fired for going to an inspector appears tomake it more than mere suspicion. However, I discountMoschetti's statement as proof of Respondent's motivationfor several reasons. First, and most important, is the factthat Moschetti had nothing whatsoever to do with thedecision to discharge Adair. At the time it occurred,whether on April 21 as I have found or later, on April 26,as contended by the General Counsel, Moschetti was notinvolved in mining supervision. He was in charge ofconstructing the nearby wash plant. No witness, called byeither the General Counsel or Respondent, testified thatMoschetti was privy to any discussion regarding thedecision to discharge Adair. Therefore, I conclude thatMoschetti was not competent to know why Adair was1I Later in this Decision I discredit Pierce on certain matters relating tohis discharge. I do not discredit him here for the reasons relied upon there.As noted, infra, however, I find Moschetti's testimony to be the morebelievable here.discharged. Second, there is no reason to discredit Mos-chetti's version of his conversation with Pierce." True, heand Pierce disagree to some extent on what was said.Nonetheless, Moschetti candidly admits telling Pierce that,if Adair had been fired because he went to the inspectorwithout having first gone through company channels, heapproved because he would have done the same thing.Moschetti had a military background and firmly believedsubordinates should take their problems through theproper channels for resolution. He believed Adair had notdone so.Concededly, Respondent is a small operation and it ispossible that Moschetti had learned of the discharge andthe reasons for it from Silengo or Shaver. However, thepossibility that he knew is not proof that he did. This isparticularly so where his immediate duties, constructingthe wash plant, a job which he had been working on forover a year, clearly removed him from the mine's decision-making process. His not knowing Adair had gone throughchannels underscores his removal from decisionmaking atthe mine.12Thus, his candidness regarding what he wouldhave done had he been the decisionmaker and the fact thathe was outside the decisionmaking line make it moreprobable that he did not know the reasons for Adair'sdischarge and that he was simply expressing his approvalof the decision if the rumors Pierce had related to him weretrue.Moreover, it seems more probable to me that Piercewould first apprise Moschetti of the nature of the rumor hehad heard and then ask him whether it was true rather thansimply asking him why Adair had been fired. Pierce wellknew Moschetti had been involved in wash plant construc-tion for over a year and might not know all the details. Therumor had quite disturbed Pierce and was foremost in hismind. Since the rumor was foremost in his mind, and heknew it was probable that Moschetti was not privy to thedecision, I find it likely that he did relate the rumor toMoschetti first, and Moschetti then responded. According-ly, in all circumstances, I reject Moschetti's statement asreported by Pierce in favor of Moschetti's own version.Certainly, Moschetti's version, as accepted, is not proofthat Respondent discharged Adair because he called theDivision of Mines with a safety complaint.Finally, there is no evidence that Respondent had anydesire to prevent any of its employees or supervisors fromseeking the assistance of safety agencies. Respondent is asafety-conscious mine, and Andrew Deborski, the State ofColorado's chief coal mine inspector, considers it to beamong the 10 (of 62) safest coal mines in the State. Waters,an experienced coal miner, believed it to be a very safemine. Each employee who was asked testified that nomanagement official had ever told them not to call safetyagencies, and none of them thought there was anyunwritten law or code prohibiting them from doing so.Moreover, it is clear that Respondent had posted theMESA13"hot line" telephone numbers in appropriateplaces at the mine. Even Moschetti's statements that he12 In any event, Shaver had greater responsibility for personnel decisionsthan Moschetti even when Moschetti was actually supervising the mine.13 United States Department of the Interior, Mining Enforcement andSafety Administration.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have discharged Adair for going to the inspector wascouched in terms of a complainant's failure to go throughchannels first. Thus, his statement is rather insignificant indetermining Respondent's attitude toward complaintsmade to safety agencies. In sum, I conclude there is verylittle evidence to support a finding that Respondent woulddischarge individuals who sought government assistance insafety matters.On the other hand, there is a great deal of proof thatAdair attempted to avoid responsibility for his negligencein the cable incident. Indeed, he testified that Nicolite wasresponsible for safeguarding the cable when in fact he hadassigned Nicolite to another duty and had positionedhimself to assume responsibility for the cable. Moreover, itappears that he panicked and lied to Shaver about wherehe was standing. Later, he realized his lie would not standup and simply attempted to blame Waters or Nicolite.Another lie was Adair's claim that the cable was under apool of water and therefore not visible. This was clearlyrefuted by Waters and Shaver.14Adair's trustworthiness in these matters necessarily castsdoubt on his testimony elsewhere. For example, Shavertestified that Adair did not come to work on April 23, theday Adair was to be fired. Adair testified, on rebuttal, thathe did work on that day. In addition, Adair testified Shaverdid not mention the cable incident to him in the postdis-charge telephone call. Shaver says he did. In view of Adair'sdeceit in denying responsibility for the cable accident,including lying about his positioning and the pool of water,I find Shaver's testimony to be the more likely of the two.Thus, I find Respondent made its decision to dischargeAdair on April 21, as testified to by Shaver, 5 days beforethe appearance of the mine inspector. Accordingly, Iconclude that the General Counsel has not proven thatRespondent discharged Adair because he complained tothe State of Colorado, Department of Natural Resources,Division of Mines, regarding an alleged safety complaint.Certainly, the General Counsel has not shown "conductunbecoming a supervisor" to be a pretextuous reason forthe discharge. In my view, the incidents cited by Respon-dent clearly add up to conduct unbecoming a supervisor.These were: the haphazard manner in which he ran hiscrew, his failure to use the drill to test for flooding, hisarguing with DeLuzio in front of employees, his denial ofresponsibility for the cut cable, and his dishonesty regard-ing that incident.2. Legal analysisHaving reached the conclusion that Respondent did notdischarge Adair because he made a complaint to a statesafety agency, it is unnecessary for me to further analyzewhether or not such a discharge constituted protected,concerted activity on behalf of employees (see AlleluiaCushion Co., Inc., 221 NLRB 999 (1975)), and whether ornot such a discharge was intended as a signal to employeesto refrain from engaging in like or similar activities (seeBetter Monkey Grip Company, 115 NLRB 1170 (1956),enfd. 243 F.2d 836 (C.A. 5, 1957)).14 I attach no significance to the fact that at the unemployment hearingRespondent did not challenge Adair's testimony that the cable was coveredby water.Accordingly, insofar as Case 27-CA-4919 alleges thatAdair was unlawfully discharged, I shall recommend that itbe dismissed. However, I find Moschetti's statement to theeffect that employees who complain to governmental safetyagencies should properly be fired is a clear restraint onemployees' Section 7 rights. Accordingly, I find thatstatement to have violated Section 8(a)(1) of the Act, and Ishall recommend an appropriate remedy.III. THE ALLEGED UNFAIR LABOR PRACTICE IN CASE27-CA-5317As noted previously, Case 27-CA-5317 is before me onmotions to dismiss made by Respondent and the Interve-nor at the conclusion of the General Counsel's case-in-chief. The General Counsel's case consisted of fourwitnesses. He first called, as an adverse witness, LarryShaver, Respondent's operations manager; then AndrewDeborski, chief coal mine inspector for the State ofColorado (also subpenaed by Respondent); James Pierce,the dischargee; and Mildred Pierce, his wife. The GeneralCounsel contends that Respondent discharged Pierce onApril 7, 1977, because Pierce gave testimony adverse toRespondent in Case 27-CA-4919. In particular, the Gener-al Counsel points to Pierce's testimony regarding hisconversation with Mining Superintendent Nick Moschettiin the parking lot near the wash plant at lunchtime on theday Adair was discharged. It is certainly accurate thatPierce's testimony in this regard was a principal item ofevidence in the General Counsel's attempt to prove aviolation of the Act in that case. In addition, the questionof Respondent's safety practices was explored in somedepth in the Adair hearing, and during the course of thatexploration Pierce testified as follows:Q. (By Mr. Kane) In general, about the coal mine,wouldn't you say that Charles Silengo and management[take] every possible precaution to insure the safety oftheir people?A. No.Q. Do you think Mr. Silengo and the managementdisregard risks to the men?A. I wouldn't say "disregard," but I would saymaybe sometimes overlooks.In defense of the General Counsel's contention, Respon-dent points to this testimony and argues that it is evidencethat Pierce (1) had knowledge of unsafe conditions orpractices, and, when Respondent in the discharge of itssafety obligations under law attempted to pursue thosematters with him, Pierce refused to cooperate with highermanagement, resulting in management's conclusion thatPierce, as a member of management charged with oversee-ing safety matters, could not be trusted to report properlythese matters so they could be corrected; or (2) was makingmisstatements of fact, again leading to the conclusion thathe could not be trusted to carry out his duties properly.Pierce had been a member of Adair's crew and heldforeman and fire boss certificates issued by the State'sDivision of Mines. When Adair was discharged as section34 C.M.C. MINING, INC.foreman, Pierce was promoted to "assistant foreman" andtook over Adair's crew. There is nothing in the recordshowing the distinction between the section foreman jobheld by Adair and the assistant foreman job held by Pierce.However, toward the end of Pierce's employment, he wasworking on a crew headed by Foreman Norman "Tex"Smith. Presumably, Smith, Adair, and Pierce were counter-parts, and Pierce had become Smith's assistant because of atemporary consolidation of crews.The facts in the Pierce case are relatively simple, therebeing only one major disputed fact.Pierce testified before me in Adair's case on March 15,1977. Company Manager Charles Silengo was present inthe courtroom at the time Pierce made the above-quotedstatement. During a break in the hearing Silengo, who wasupset by the testimony, asked counsel for the GeneralCounsel if he could speak to Pierce right away because, ifthere were hazardous conditions in the mine, he would liketo find out what they were for the safety of the men. TheGeneral Counsel asked him to wait until the next day,March 16, until the hearing was completed. Silengo did so,and on the following day Assistant Mine SuperintendentGary DeLuzio told Pierce to see Silengo in Silengo's office.Pierce actually met Silengo outside the office. Piercetestified Silengo wanted to know about the safety hazardsreferred to in his testimony the day before. Silengo askedhim what the violations or incidents were to which Piercehad been referring. Pierce replied that approximately 2weeks before the Adair hearing he had observed a minerhelper working in front of the cutting head of thecontinuous mining machine -a safety violation as well ascontrary to company policy -and employees "goingunder unsupported roof."Pierce testified the conversation included Silengo's state-ment that Pierce would not be returning from a supervisorjob to a job on the "labor force." Pierce testified he repliedthat he knew he would not and also reported Silengoaccused him of using the words "damn" or "hell" in themine. He said Silengo told him he was going to put that onhis record, to which Pierce replied, "Put it on my damnrecord."Immediately after describing that conversation the Gen-eral Counsel asked Pierce if Silengo or anyone else frommanagement thereafter had asked him about either safetymatters or his testimony. Pierce replied, "No, not to myknowledge, no." He also denied ever telling anyone frommanagement that there were "many, many hazardousconditions at the mine."On cross-examination regarding that conversation,Pierce testified that, although he had observed the twounsafe practices, he had not reported them becauseForeman Tex Smith was aware of both practices. Heasserted that Smith had in fact ordered the miner helper towork in front of the cutter head and had observed theunsupported roof. Pierce said he did not report thembecause he believed Adair had been discharged for makinga safety complaint and he was afraid to make one of his15 Of course, it was believed that Adair had been fired for going to a statesafety inspector. Even Pierce must have been aware of the difference.because as a fire boss he knew Respondent had invariably immediatelyown. He does not perceive any difference between theAdair situation and his own.15He also testified on cross-examination that he was awareof at least one other hazard, individuals walking on thesides of the mobile bridge carriers. He was aware it was arecurring hazard which the Company had tried withvarying success to correct. He said he never reported thatmatter either as he did not believe it was part of his job.Apparently, he did not tell Silengo of this hazard. Also oncross-examination, contrary to his direct examination, headmitted he told Silengo, in addition to the two itemspreviously mentioned, that there were "many other"instances of hazardous conditions. He then said he did notrecall what he had said to Silengo about other hazardousconditions and then retreated to his original position,saying he had just told Silengo about the two specific items,individuals working in front of the cutter head and underunsupported roof.On approximately March 23, Pierce had a meeting withShaver. According to Pierce, the meeting was principallyabout some difficulty Pierce was having with a conveyorbelt. With regard to that meeting, Pierce testified asfollows:Q. (By Mr. Kane) And, didn't you in that conver-sation with Mr. Shaver in addition to talking about thebelt, didn't he question you as to what safety conditionsyou had testified about in the Hearing?A. I don't recall that, no, just the belt.Q. All right, is it your testimony that he absolutelydidn't because you would remember it if he did, or youjust don't remember whether he did or not?A. I don't recall him bringing it up. I do know hementioned the belt. This is specifically what I was toldto go up there about and he mentioned the fire bossreport which stated that the belt was rubbing in 39places.Q. But, leaving that aside, didn't he go on to saywhat safety conditions were you talking about in theAdair Hearing?A. I don't recall him saying that.Q. Is it possible you may have just forgotten it?MR. HARMATZ: Objection, anything is possible.MR. KANE: Well, I want to pin it down.JUDGE KENNEDY: I understand what you are lookingfor. He is really asking you for your knowledge that youdon't now recall specifically. He is asking if you thinkthere is a probability or a likelihood that it might haveoccurred, but you don't recall?THE WITNESS: It might have occurred. I don't recall,but it might have, but the main concern was the safety ofthe belt rubbing. He brought the safety, the only safetyI mentioned was the safety of the belt rubbing whichwould be a safety hazard. That is all I can recall.Q. (By Mr. Kane) To clarify your testimony then atleast the primary subject that you and Mr. Shavertalked about was the belt [but there] might have beensomething else discussed that you cannot recall?corrected safety complaints such as the ones he had observed withoutemployees needing to resort to the assistance of the state safety inspectors.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes, also at that same Hearing or meeting that Ihad with Mr. Shaver, he said this is going on yourrecord. I said okay.Q. (By Mr. Kane) I will put it to you bluntly. Isn'tit true that Mr. Shaver talked with you in his office andsaid: "What are the safety conditions," and you said,"there are many others" and refused to go into it anyfurther?A. I don't recall saying that.Q. And you later said: "I know what you areleading up to and when I leave, you had better be ableto produce every paper on the property because you aregoing to need it?"A. I don't recall that. [Emphasis supplied.]Because Pierce was unable to remember with claritycertain details of the March 23 meeting, the GeneralCounsel attempted to refresh Pierce's recollection byshowing him notes which Pierce had made immediatelyafter the conversation.s After reading his notes Piercetestified as follows:Q. (By Mr. Harmatz) Does that refresh yourrecollection, Mr. Pierce, as to whether or not Mr.Shaver mentioned in that conversation anything aboutsafety hazards?A. No, there was nothing said about safety. Yes,that refreshes my recollection. There was nothing saidabout safety.JUDGE KENNEDY: You are saying that after readingit, your memory is refreshed and that you are nowconvinced that Mr. Shaver said nothing about safety?THE WITNESS: That is true.JUDGE KENNEDY: All right.Q. (By Mr. Harmatz) And, I direct your attentionto the notes on the March 16 conversation. Read those.(Whereupon, the witness read the pertinent informa-tion.)Q. (By Mr. Harmatz) Have you read that?A. Yes.Q. With regard to the March 16 conversation withMr. Silengo, did you make a notation in your notebookthat Mr. Silengo asked you about what the safetyhazards were?A. Yes.Q. And, of course your recollection when youmade these notes on March 16 and March 23 respec-tively with regard to this incident was better than it istoday?A. Yes.Q. You were asked again a number of questionsabout that March 23 conversation with Mr. Shaver. Areyou certain that you did not refuse in that conversationto tell Mr. Shaver what the safety conditions were?1s Immediately after the Adair hearing closed on March 15, at thesuggestion of General Counsel, Pierce began keeping notes regardingoccurrences on the job. He says he did this because he feared he was aboutto be fired. Indeed, he testified at the Adair heating that he believed his jobwas in jeopardy even then.37 Pierce's testimony is inherently not credible because he feared his jobwas in jeopardy and had assumed a watchful attitude toward Respondent.A. To my recollection, I didn't refuse. All that wastalked about was the belt.Q. It is simply that you don't recall or that youdidn't refuse to tell them?A. I don't recall.MR. KOTHE: If Your Honor please, now this manhas refreshed his recollection, taken one positionpositively, and now he has slipped back and lapsedwhere he was before.JUDGE KENNEDY: I am not sure that is true. It ispretty darn close to true, and I am going to let it stand,Counsel, for what it is worth.Q. (By Mr. Harmatz) I ask you, in view of Mr.Kothe's objection, I ask you to read the notes on theMarch twenty-third meeting again.JUDGE KENNEDY: Counsel, well, go ahead.Q. (By Mr. Harmatz) Have you read that?A. Yes.Q. I ask you the same question I did about theother. Having read that, do those notes refresh yourrecollection as to whether or not you refused to tell Mr.Shaver what the safety conditions were?A. Yes.Q. Did you refuse?A. I didn't refuse. The safety wasn't mentioned.The belt was mentioned was all.Q. And, you are sure of that?A. Yes. [Emphasis supplied.]Respondent argued orally at the hearing in support of itsmotion to dismiss that Pierce's testimony was inherentlynot credible. It reiterated that position in its brief filed inresponse to my Notice To Show Cause. Although I tend toagree with Respondent on the point, it is not necessary forme to base my conclusion on Pierce's testimony only, forShaver also testified about that meeting.s7However,Shaver's testimony about the meeting is mixed withtestimony about other conversations as well. TFhis is due tothe fact that Shaver was called as an adverse witness andtestified before Pierce. Moreover, his testimony was elicitedby Respondent's counsel on cross-examination in anattempt to deal with some matters raised on direct by theGeneral Counsel. His testimony arose in the context ofexplaining why Respondent had discharged Pierce and thethought processes Shaver had gone through. It should beborne in mind that Respondent apparently required eachof its foremen to hold a valid "fire boss" certificate.Believing Pierce to be untrustworthy as a fire boss, MiningSuperintendent Nick Moschetti had "revoked" Pierce's fireboss papers after a foremen's meeting in late March(approximately 2 weeks after the Adair hearing closed).Thus, Shaver testified as follows:Q. (By Mr. Kane) If you had not felt by yourinterpretation required to suspend his fire boss papersIn that circumstance, it is unlikely that his answers to questions regardinghappenings at the meeting would be "I don't recall" if they had notoccurred. If they had not occurred he would have denied that they did.Instead of clear denials, his answers leave open the possibility -indeedprobability -that the happenings did occur, at least where there is evidenceelsewhere to show that they did.36 C.M.C. MINING, INC.for use and filed the charges, would he have beendischarged anyway for other reasons?A. Yes.Q. And, briefly what were those other reasons?A. The number one factor was the fact that hedidn't have fire boss papers. Leading up to that, Mr.Pierce on occasions, several as a matter of factpersonally and directly to myself and then in foremen'smeetings, stated very bluntly and very directly that wehad numerous, "many, many" was used, hazardousconditions within our Mine that we were not doinganything about, period, and this statement was firstmade at the Adair Hearing. I personally confrontedMr. Pierce on this. I personally asked Mr. Pierce:"What are these reasons? What are these hazards?" Inforemen's meetings, I brought the subject up. I person-ally made a complete inspection of the Mine. Mr.Silengo made inspections of the Mine. Mr. Piercewould not indicate the hazards and that is really verysenseless.Q. Well, did he elaborate on what hazardousconditions he felt were in the Mine?A. He wouldn't do it. He brought up one item, andin counseling -the foremen counseling I had with Mr.Pierce in my office18-he would not make a sound.He would just sit there and refer to the proceedingstoday.Q. In what way did he refer to the proceedingstoday?A. In a threat.Q. What did he say?A. I asked him what the hazardous conditions thathe was referring to are because a hazardous conditioninvolves the health and safety of all of our workers, andMr. Pierce's answer to me was: "I know what you areleading up to and when the time comes that I leavehere, be prepared to produce every record on thisproperty. You are going to need it," period, and thatwas my reply from Mr. Pierce as to the hazardousconditions that [were] affecting the health and safety ofour employees.JUDGE KENNEDY: You meant that was his reply toyou?THE WITNESS: That was his reply.Q. (By Mr. Kane) Other than the one minor thingthat you said he mentioned which hasn't been specified,did he say there were other hazards in addition to that?A. Quote. Many, many. Unquote.JUDGE KENNEDY: Is there anything further, Counsel?[Recross Examination]MR. KANE: No. Oh, wait a minute. Let me just noteon the instructions anyway one thing to clear up theis The March 23 meeting.is Sec. 8(aX4) protects employees who are punished in reprisal fortestimony given in a Board proceeding. It does not protect employees whoin Board proceedings confess to being remiss in their jobs. Cf. Los AngelesCounty District Council of Carpenters, et al. (Hughes Helicopters, Division ofSumma Corporation), 224 NLRB 350 (1976). Nor, following the logic of thatrecord. Pierce's testimony at the Adair Hearing is in therecord; however, at some point after the Adair Hearingand before his discharge, did he say anything to youpersonally and mention the words "hazards" or "haz-ardous conditions?"A. Yes, absolutely. I quoted him previously.AnalysisAlthough all parties have made an argument regardingthe applicability of Section 8(aX4) and (1) to the dischargeof a statutory supervisor for having given testimony underthe Act, I find it unnecessary to deal with that issuebecause it is clear to me that the General Counsel has notproven sufficient facts to reach that question. I believe thathad the General Counsel not called Shaver as an adversewitness but simply relied on the testimony of Pierce, aprima facie case would probably have been made out,based on the timing of the discharge; but the fact is that theGeneral Counsel did call Shaver and Shaver's testimonyturned out to be more credible than that of Pierce.All parties agree that had Pierce not testified in Case 27-CA-4919, Pierce's safety practices would not have beenunder particular scrutiny.'9However, when he accusedmanagement of sometimes overlooking safety hazards, hecreated a significant stir. Silengo wanted to know what theywere immediately so they could be corrected. On thefollowing day, Pierce told him of two incidents which hadoccurred 2 weeks before. However, in addition to tellingSilengo of those two instances, he conceded he said therewere "many other" instances.20Yet, he did not tell Silengowhat they were even though one readily came to mind -employees walking on the sides of the mobile bridgecarriers.This prompted management to more carefully scrutinizePierce's work with an eye toward the accuracy of Pierce'sobservations. When Shaver saw a problem with theconveyor belt, he called Pierce to his office on March 23 tocounsel him about it. Shaver recalled the conversation inreasonably good detail, while Pierce testified he could notrecall Shaver asking him about safety hazards or condi-tions. After his recollection was refreshed, Pierce decidedsuch discussions had not occurred; but when the GeneralCounsel asked him a second time, in an apparent effort tounderscore his refreshed recollection, Pierce lapsed andagain testified he couldn't recall. Finally, after his recollec-tion was again refreshed, Pierce testified that such discus-sions did not occur. Under these circumstances, I amcompelled to reject Pierce's uncertain memory and tocredit Shaver. See also fn. 17, supra.Thus, having credited Shaver's version, I find that Shaverasked Pierce to detail the hazardous conditions he hadtestified about, and Pierce refused to answer him; indeed,Pierce challenged Shaver to fire him.case, does it protect an employee from discipline following an investigationtriggered by his testimony which was less than a confession but which raiseda reasonable suspicion later proven to be accurate.20 This concession gives great strength to Shaver's account of the March23 meeting in which he reported Pierce as saying there were "many, many"hazardous conditions in the mine.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven so, Respondent did not discharge him immediately.It first decided that it was necessary2' to prohibit Piercefrom conducting further safety inspections, and to do thatMoschetti22unnecessarily attempted to revoke his fire bosscertificate.23Later, deciding that it was improper tocontinue to employ as a foreman an individual who had nofire boss papers, Respondent, through Moschetti, dis-charged Pierce.24While Respondent's thought processes in regard to theactual discharge are somewhat puzzling, they are adequate-ly explained as a misunderstanding of state law. Certainly,it was proper for Respondent to take its time and to weighcarefully the consequences of such a discharge. Indeed,Pierce's challenge to Shaver was enough to cause Respon-dent to deliberate the matter carefully. In these circum-stances, I do not regard the delay or the unusual step ofattempting to revoke a license as any evidence of animproper motive.Thus, I conclude that the General Counsel has failed toprove that Respondent violated Section 8(a)(1) and (4) ofthe Act in its discharge of Pierce. Accordingly, I see noreason to require Respondent to defend this matter further,and I hereby grant Respondent's motion to dismiss on thebasis of the insufficiency of the evidence. Having grantedRespondent's motion to dismiss on the basis of evidentiaryinsufficiency, I believe it unnecessary for me to rule on theIntervenor's motion to dismiss which is based primarily ona question of law.IV. THE REMEDYHaving found that Respondent has engaged in oneunfair labor practice within the meaning of Section 8(a)( 1),I shall recommend that it be required to cease and desisttherefrom and to take certain affirmative action to effectu-ate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in these cases, I make the following:CONCLUSIONS OF LAWI. Respondent, C.M.C. Mining, Inc., is an employerengaged in commerce and in an industry affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2. Respondent, on April 27, 1976, acting throughMoschetti, restrained and coerced employees in the exer-cise of their Section 7 rights by telling them that dischargewas an appropriate response to employees who make safetycomplaints to appropriate governmental agencies, andthereby violated Section 8(a)( ) of the Act.3. Respondent did not violate Section 8(a)(l) of the Actwhen on April 27, 1976, it discharged David N. Adair.4. The General Counsel has not proven that Respon-dent discharged James Pierce on April 7, 1977, because hegave testimony in a Board proceeding.5. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 25The Respondent, C.M.C. Mining, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling employees that discharge is an appropriateresponse to employees who make safety complaints togovernmental agencies.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Palisade, Colordo,copies of the attached notice marked "Appendix." 26Copies of the notice, on forms provided by the RegionalDirector for Region 27, after being duly signed by anauthorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.21 Colo. Rev. Stat., 34-21-115 (1973), directs the State's chief coal mineinspector to notify the coal mine owner if a foreman or assistant foreman isunfit for his position. If the owner continues to employ that individual inthat capacity the statute empowers the chief inspector to suspend thatindividual's certificate.While the statute is directed toward the duties of the chief inspector, itimpels the coal mine owner to voluntarily remove an unfit foreman orassistant foreman from his duties. Even without the statute, however,common sense requires an owner to remove an unfit person from aresponsible position particularly when safety questions are at stake.22 The wash plant had long since been completed and Moschetti hadresumed control over the mine.23 Under Colo. Rev. Stat., 34-21-117 (1973), only the State's chiefinspector may revoke a person's certificate of competency. He may suspendthe certificate pending a hearing before him. After the hearing, if he decidesrevocation is justified, the person may appeal the chief inspector's decisionto the state board of examiners.24 Colo. Rev. Stat., 34-21-114 (1973), sets forth the eligibility require-ments to be a foreman. Among them is the requirement that the foremanshow 6 months experience as a fire boss. While the statute does not clearlystate that a foreman, to retain foreman status, must maintain his fire bosscertificate in good standing, it is not unreasonable for a company to requirehim to do so. Pierce testified that all of Respondent's foremen held fire bosspapers, and it is reasonable to conclude that Respondent required them todo so. Certainly, a foreman must be competent to review the work andcompetency of the fire bosses who report to him. One way of guaranteeingcompetent control in this regard is to require foremen to keep their fire bosspapers current. Another advantage to that practice is that it permits personsother than fire bosses to make entries in the fire boss reports.2s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.26 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."38 C.M.C. MINING, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,as amended, and we have been ordered to post this noticeto our employees.Among other things, the National Labor Relations Actgives employees the right to act together for their mutualaid or protection, including the right to file complaints withgovernmental agencies having jurisdiction over job safety.WE WILL NOT interfere with your right to makecomplaints to any governmental agency having juris-diction over job safety.WE WILL NOT tell employees that they may bedischarged for making a safety complaint to an appro-priate government agency.C.M.C. MINING, INC.39